Citation Nr: 1644592	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-07 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, including as due to service connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1983 to December 1987 and from May 1988 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the Veteran originally appealed decisions denying higher ratings for his service connected cervical spine disorder and radiculopathies, he only perfected his appeal with regard to the denial of service connection for obstructive sleep apnea.  See February 2013 Substantive Appeal.  Thus, this is the only issue on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his February 2013 Substantive Appeal, the Veteran acknowledges the opinions of the August 2010 and December 2012 VA examiners, both of whom stated that his obstructive sleep apnea is most likely caused by his obesity.  He asserts that he has obesity as a result of his service-connected disabilities. Specifically, he contends that because of his service connected depression, cervical spine disorder and radiculopathies, he has been unable to maintain an active lifestyle.  Thus, he contends that his sleep apnea is also due to his service connected disabilities.  See February 2013 Substantive Appeal.  

The Veteran's service connected disabilities include: major depression rated at 70 percent disabling from May 1999, status post cervical fusion of C5/6 with associated severe cervical degenerative disc disease rated as 60 percent disabling from August 1998, and radiculopathies of the left and right upper extremities, each rated at 20 percent disabling from April 2010.  The Veteran was found to be unemployable as of May 1999.  The medical evidence of record shows that his depression results in appetite disturbance with a change in weight, psychomotor retardation, decreased energy, feelings of guilt or worthlessness, difficulty concentrating or thinking and thoughts of suicide.  It was noted during a psychiatric evaluation that his depressive disorder resulted in marked restriction of activities of daily living and social functioning.  The evidence further shows that his service connected physical disabilities result in restricted movement of his neck, pain, muscle spasms, numbness, tingling, loss of strength to his arms, lower extremity symptoms and bowel and bladder dysfunction.  See April 2000 VA Examination.  This evidence suggests that the Veteran's weight gain could be due to his service-connected disabilities.  As this issue was not addressed by either the August 2010 or December 2012 VA examiners, the Board finds that remand is in order to provide the Veteran with a VA examination addressing his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

On remand, any additional VA treatment records should be obtained and associated with the claims file, and the Veteran should be provided with an opportunity to identify any private medical records he would like obtained in connection with his appeal.  Sullivan v. McDonald, 815 F.3d 786 (2016); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from December 2012 to the present.

2.  Ask the Veteran to identify any private medical care providers who treated him for the claimed disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  After completing the above development, schedule the Veteran for one or more appropriate VA examinations to determine the etiology of his obesity.  The Veteran's entire record must be reviewed by the examiner.   After reviewing the record, the examiner should respond to the following:

 (a) Is it at least as likely as not that the Veteran's obesity is caused by his service-connected depression and/or his service-connected orthopedic disabilities limiting his mobility and activity level.
(b) Is it at least as likely as not that the Veteran's obesity has been aggravated (i.e. worsened in degree of severity) by his service-connected depression and/or his service-connected orthopedic disabilities limiting his mobility and activity level.

If an opinion sought cannot be offered without resort to mere speculation, the examiner should explain why this is so.  

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

